Title: To George Washington from Benjamin Dubois, 18 January 1790
From: Dubois, Benjamin
To: Washington, George



Mon Général
Mont-marin Le 18’ Jier 1790.

Sans avoir demandé votre agrêment, j’ai pris la liberté de donner le nom de votre éxcellence à mon navire, commandé par le Sr Duroutois, sous lieutenant de Vaisseaux; Si j’etais assez malheureux que vous le trouvassiez mauvais, quoi que désesperé

de changer un nom aussi cher dans toutes les parties du monde, je rémplirais vos ordres: j’ose esperer que vous voudrez bien m’eviter ce chagrin et vous rendre à ma priere.
Permettez moi de vous supplier en oûtre d’accepter le plan d’un port que j’ai crée, en deux ans de tems, qui reunit beaucoup de ressources pour les traveaux maritimes; les atteliers en tous genres y font réunir ce qui me facilite les moyens de faire en peu de tems beaucoup de constructions. J’ai L’honneur d’être avec les sentimens les plus Respectueux Mon Général Votre très humble et très Obeissant Serviteur

Benjamin Dubois

